NON FINAL OFFICE ACTION
This Non-final Office Action addresses US Application No. 15/921,272 (hereinafter the “instant reissue application"), which is a reissue application of application Serial No. 13/127,813 (hereinafter “the ‘813 Application”), entitled “PHOTOVOLTAIC POWER PLANT”, which issued as U.S. Patent No. 9,287,712 (hereinafter “the ’712 Patent”).
Based upon a review of the instant reissue application, the actual filing date of the instant application is March 14, 2018.

BRIEF SUMMARY OF THE PROCEEDING
Broadening: The instant reissue application is file within two years of issue of the ‘712 Patent.  
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired. In addition, Examiner finds that the 3.5 year maintenance fee is paid.  

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘712 Patent is not involved in litigation.

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '712 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
          Based upon a review of the instant reissue application and ‘712 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘813 Application, now the ‘712 Patent.  Examiner also finds that the ‘712 Patent does claim foreign priority to Application No. 2008 01537 which was filed on November 7, 2008, and Application No. 2009 00896 which was filed on July 24, 2009. 

AMENDMENTS 
The reissued patent issued with claims 1-17 (“Patented Claims”). 
Applicant filed a preliminary amendment on March 14, 2018 (hereinafter “March 2018 Amendment") along with the filing of the instant reissue application.  In the March 2018 Amendment, patented claims 1-17 are original and new claims 18-23 are added.  
  This action is in response to the March 2018 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1-17 are original as in the ‘712 Patent.
Newly claims 18-23 are added.  
	Accordingly, claims 1-23 (“Examined Claims”) are subject to the examination of the instant reissue application.  Of these, claims 1, 13, 20 and 21 are independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §§ 2111, 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the examined claims using the broadest reasonable interpretation.  
A.  Lexicography                                                             
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.  Claim Interpretation under 35 U.S.C. §112 (6th¶) 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


                                                  
B1.        FL #1: “means for controlling” (claims 2 and 13-16)
A first means-plus-function phrase is recited in claims 2 and 13 (and included in dependent claims 14-16), which recites “means for controlling…” or hereinafter FL #1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #1 in claims 2 and 13 recites:
“means for controlling the DC potential at the DC input depending on the DC potential at the AC output”.

(B1)(a)       3-Prong Analysis Prong (A)
FL #1 meets invocation prong (A) because “means for …” type language is explicitly recited and thus FL #1 is presumed to invoke interpretation under §112 (6th ¶).  Because “means for …” is merely a generic placeholder having no specific structure associated therewith and is presumed to invoke, the Examiner concludes that FL #1 meets invocation Prong (A).

(B1)(b)          3-Prong Analysis Prong (B)
FL #1 meets invocation prong (B) because it recites the function “for controlling the DC potential at the DC input depending on the DC potential at the AC output ”.

(B1)(b)         3- Prong Analysis Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing all the claimed function.  Based upon a review of claims 2 and 13 , the Examiner finds that FL #1 recites very little structure, if any, for performing the function as set forth of FL #1.

In view of the Examiner findings above that FL #1 meets invocation prongs (A)-(C), the Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘712 Patent, the Examiner finds that the closest corresponding structure for the above noted function of FL #1 is partially shown in FIGS. 7 and 9 of the 712 Patent (within inverter 4, FIG. 7 is reprinted below). 

    PNG
    media_image1.png
    452
    582
    media_image1.png
    Greyscale

Fig. 7 of the ‘712 Patent

Moreover, column 4 , lines 22-26  states the following: “Preferably, the inverter comprises means for controlling the DC potential at the DC input depending on the DC potential at the AC output. Such means may be dedicated to this function or the function may be a by-product of another function within the inverter. ”

Examiner also finds herein that the examined claims 21-23 include one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such limitation will be discussed below:

	B2.        FL #2: “an offset voltage source…”(Claim 21)
A second means-plus-function phrase is recited in claim 21 (and included in dependent claims 22-23), which recites “an offset voltage source…” or hereinafter FL #2.  Examiner determines herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that FL #2 in claim 21 recites: 
an offset voltage source configured to control DC potential at the AC output, wherein the offset voltage source is configured to be connected at an AC side of the inverter between ground and a neutral terminal associated with the AC output.

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “the offset voltage source” is a generic placeholder or nonce term equivalent to “means” because the term “source” even with the modifier “offset voltage” does not convey any particular structure.  
Furthermore, there is no disclosure or suggestion from the prior art or the ‘712 Patent that any “offset voltage source" is a sufficient structure to perform the function recited in FL #2.  While there is common use of the generic term “offset voltage source” the diverse functions would necessitate different structures, whether embodied in hardware or software.  Specifically, there is no suggestion that any known offset voltage source of the prior art device can control DC potential at the AC output … as recited in claim 21.
Accordingly, Examiner finds nothing in the specification, prosecution history or the prior art to construe “offset voltage source…” in FL #2 as the name of a sufficiently definite structure for performing the function recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “offset voltage source…” is a generic placeholder having no specific structure associated therewith.  Because “the offset voltage source…” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FL #2 meets invocation Prong (A).

(B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the function “configured to control DC potential at the AC output …”

(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claim 21, the Examiner finds that FL #2 recites very little structure, if any, for performing the function as set forth of FL #2.
In view of the Examiner findings above that FL #2 meets invocation prongs (A)-(C), the Examiner concludes FL #2 invokes interpretation under 35 U.S.C. §112 (6th ¶).

(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th ¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘712 Patent, the Examiner finds that the closest corresponding structure for the above noted function of FL #2 is partially shown in FIGS. 7  and 9  of the ‘712 Patent (the offset voltage source 14 , FIG. 7 is reprinted below). 

    PNG
    media_image1.png
    452
    582
    media_image1.png
    Greyscale

Fig. 7 of the ‘712 Patent

In view of this finding, pursuant to 35 U.S.C. §112 (6th ¶), FL #1 in claims 2 and 13, and FL #2 in claim 21 will be limited to the corresponding structure discussed above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

C.	Conclusion of Claim Interpretation
In view of the forgoing, Examiner will interpret FL #1 and FL #2 under 35 U.S.C. §112 (6th ¶) as discussed above.  Since no further limitations invoke interpretation under 35 U.S.C. §112 (6th ¶) and no further limitations are lexicographically defined, the remaining limitations will be interpreted applying the broadest reasonable interpretation.

SPECIFICATION
The specification is objected to because it does not provide cross-reference to related application. Applicant is required to amend the specification to provide cross-reference to related application: for example and as a matter of suggestion only, amend the specification to read as follows would overcome this rejection “This application is a reissue of U.S. Application Ser. No. 13/127,813”.  Appropriate correction is required.

DEFECTIVE OATH/DECLARATION  
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.


The reissue declaration filed April 13, 2018 (hereinafter the "2018 Reissue Declaration”) is acknowledged.  However, Examiner objects to this error statement on the basis that Examiner finds that the 2018 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
It is not sufficient for an oath/declaration to merely state “New claims 20-22 are broader than the claims that issued on March 15, 2016.” Rather, the oath/declaration must specifically identify an error.  The reissue oath/declaration must identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. 
 However, Examiner finds herein that Applicant has not identified a single word, phrase, or expression in these claims and how it renders the claims wholly or partly inoperative or invalid. Just pointing out the new claims is not specific enough. It does not properly identify specific changes or amendments to the claims pursuant to 37 CFR § 1.175(a).  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  The difference of the newly added claims from the original claims must be pointed out. See MPEP § 1414.  
Further, since this is a broadening reissue, the declaration must identify which claim has been broadened.

REJECTIONS - 35 U.S.C. §251
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-23 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2018 Reissue Declaration is set forth in the discussion above.

REJECTIONS UNDER 35 U.S.C. §251 – Original Patent Requirement
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
	
Claims 21-23 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiner finds this analysis involves a simple two-step process: 
(1) determine what is the new scope of invention now being claimed, i.e., how have the claims been broadened, and 
(2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
As to step (1), Examiner finds that the original patent claims of the ‘712 Patent have been broadened via the addition of new claims 21-23 to remove the PV power plant comprising a PV generator, the PV generator comprising a PV string, the PV string comprising at least one PV module and being electrically connected to the DC input.  Thus, the Examiners find the new invention now covered by claims 21-23 herein includes a new class of circuits without regard to any PV power plant or method of controlling a PV power plant thereof.  
As to step (2), Examiners do not find any support, discussion or suggestion in the ‘712 Patent for the system that is not part of the PV power plant comprising a PV generator, the PV generator comprising a PV string, the PV string comprising at least one PV module and being electrically connected to the DC input.  First, as patented, all of the original patent claims 1-17 of the ‘712 Patent recite and require “A PV power plant comprising a PV generator, the PV generator comprising a PV string and an inverter with a DC input and an AC output, the PV string comprising at least one PV module and being electrically connected to the DC input” in combination  with “the PV power plant further comprises an offset voltage source, which controls DC potential at the AC outputs, the offset voltage source being connected to an AC side of the inverter between ground and a neutral terminal of the AC output.”  Furthermore, the title of the ‘712 Patent is “PHOTOVOLTAIC POWER PLANT”  Besides, the only general embodiment and all discussions thereof in the ‘712 Patent explicitly discloses “the PV power plant comprising a PV generator, the PV generator comprising a PV string and an inverter with a DC input and an AC output, the PV string comprising at least one PV module and being electrically connected to the DC input” in combination with “the PV power plant further comprises an offset voltage source, which controls DC potential at the AC outputs, the offset voltage source being connected to an AC side of the inverter between ground and a neutral terminal of the AC output.”  See Abstract, all figures and full disclosure.  
Conversely, Examiner does not find any embodiment or discussion of the system that is not part of the photovoltaic power plant.  Accordingly, Examiner does not find unequivocal support for the system having no PV generator comprising the PV string and the inverter with the DC input and the AC output, the PV string comprising at least one PV module and being electrically connected to the DC input.
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 21-23 pending and examined herein to the ’712 Patent, Examiner finds the new scope of these claims covers a new invention not unequivocally supported on the face the ‘712 Patent, i.e., Examiner does not find any disclosure or a discussion of the system without the PV generator comprising the PV string (and the inverter) with the DC input and the AC output, the PV string comprising at least one PV module and being electrically connected to the DC input.  Examiner finds that the Applicant has broadened the original patent claims via claims 21-23 herein so much these new claims cover system not disclosed or discussed or even conceivable in the ‘712 Patent, which is improper in reissue.  Thus, Examiner concludes claims 21-23 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.

CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the AC outputs” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Simply replacing “the AC outputs” with “the AC output” would overcome this rejection since only single AC output is claimed in line 2 instead of plurality AC outputs.
Claim 3 recites the limitation “the AC outputs of the inverters” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Simply replacing “the AC outputs of the inverters” with “the AC output of the inverter” would overcome this rejection since only single AC output and single inverter are claimed in claim 1 instead of plurality AC outputs and plurality of inverters.
Claim 4 recites the limitation “the output voltage” in line 1, “the solar irradiation” in line 2, “the PV modules” in lines 2-3, “the measured potential” (last line).  There are insufficient antecedent basis for these limitations in the claim. Moreover, it is unclear what “the inputs” in last line are Applicant referring to.  Does Applicant meant “the DC input”?
Claim 5 recites the limitation “the output voltage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation “the offset PV modules” in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the output voltage” in lines 1-2, and “the PV strings” in lines 2-3.  There are insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “the AC outputs” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the AC outputs” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the DC potential” in lines 3-4, “the AC outputs” in line 5.  There are insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “the DC inputs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the AC outputs” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, limitation “an inverter configured to couple to a PV generator at a DC input thereof” is misdescriptive of the present invention since such limitation is not seen as recited in claim 21.  According to the drawings, Figs. 7-10, the inverter 4 is a part of the PV generator 2, and the specification, col. 6, lines 30-31 explicitly disclosed:  “The PV power plant 34 of FIG. 7 comprises a PV generator 2, comprising a PV string 3 and inverter 4”.  In order to avoid any confusion, Applicant is required to particularly point out how this limitation reads on the circuit arrangement of the drawings. 
Claims 2, 6, 11, 12 and 17-19 are rendered indefinite by the deficiencies of claim 1.
Claims 15-16 are rendered indefinite by the deficiencies of claim 13.
Claims 22-23 are rendered indefinite by the deficiencies of claim 21.
 
ALLOWABLE SUBJECT MATTER
While claims 1-20 are rejected under 35 U.S.C. §251 and 35 U.S.C. §112, 2nd paragraph as provided above, these claim are nevertheless contain allowable subject matter over the prior art of record herein.
Regarding claim 1, the prior art of record does not specifically show or teach “wherein the PV power plant further comprises an offset voltage source, which controls DC potential at the AC outputs, the offset voltage source being connected to an AC side of the inverter between ground and a neutral terminal of the AC output” in combination with “PV string”, “an inverter” and “PV module”.
Claims 2-12 and 17-19 contain allowable subject matter at least by virtue of their dependency from claim 1.
Regarding claim 13, the prior art of record does not specifically show or teach “the method comprising that of controlling the DC potential at the AC outputs by use of an offset voltage source connected to an AC side of the at least one inverter between ground and a neutral terminal of the AC output” in combination with “at least one inverter” and “a PV string”.
Claims 14-16 contain allowable subject matter at least by virtue of their dependency from claim 13.
Regarding claim 20, the prior art of record does not specifically show or teach “wherein the PV power plant further comprises an offset voltage source, which controls DC potential at the AC outputs, the offset voltage source being connected to an AC side of the inverter between ground and a neutral terminal of circuitry connected to the AC output” in combination with “PV string”, “an inverter” and “at least one PV module”.

The prior art references cited on PTOL-892 are for interest and documentation purposes only.  
1/  Cramer et al  (U.S Patent No. 8,053, 930) appears to be the best reference with respect to the claimed invention. However, Cramer fails to qualify as prior art under pre-AIA  35 U.S.C. §102(a), 35 U.S.C. §102(e), or any other section of pre-AIA  35 U.S.C §102, therefore, cannot be used in support of a rejection of the claims of this instant reissue application. The ‘813 Application is entitled to the November 7, 2008 filing date of its Danish priority application (PA 2008 01537), which discloses the subject matter recited in independent claims.  Since Cramer’s prior publication data date (December 24, 2009) is not before the November 7, 2008 priority date, Cramer fails to qualify as prior art under pre-AIA  35 U.S.C. §102(a).  Furthermore, Cramer qualifies as prior art as of its June 15, 2009 U.S. filing date. Since this filing date  is not before the November 7, 2008 priority date, Cramer also fails to qualify as prior art under pre-AJA 35 U.S.C. §102(e).
2/  Schatz et al (W0 2009/051870) also appears to be the best reference with respect to the claimed invention. However, the combination of all elements (the offset voltage source in combination with the PV string, the inverter, the PV module) as recited in claims 1, 13, 20 and 21 are not disclosed. Therefore, the claims are patentably distinct over Schatz et al. 
3/  Bingley (U.S Patent No. 5,896,281) also appears to be close reference with respect to the claimed invention. However, the combination of all elements (the offset voltage source in combination with the PV string, the inverter, the PV module) as recited in claims 1, 13, 20 and 21 are not disclosed. Therefore, the claims are patentably distinct over Bingley. 
4/ Fukaya (U.S Patent No. 7,652,900) also appears to be close reference with respect to the claimed invention. However, the combination of all elements (the offset voltage source in combination with the PV string, the inverter, the PV module) as recited in claims 1, 13, 20 and 21 are not disclosed.  Therefore, the claims are patentably distinct over Fukaya. 
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


CONCLUSION
Claims 1-23 are rejected. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should Applicant have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	  
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               













Conferees:
/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992  

/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).